Title: From George Washington to Major General William Heath, 1 June 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Middle Brook June 1st 1777

I have your favour of the 19th May. General De Coudrée arrived here last night, and set off this morning for Philadelphia. What his engagements with Mr Dean are, I cannot say; but as he is represented to be a Gentleman of great ability in his profession, I dare say his expectations are high. Congress will undoubtedly make a genteel and honorable provision for him; but I hope it may be done, in such a manner, as not to give disgust to any of the general officers in our army.
I am glad to hear that you are removing the Military stores, and I think not only application, but direction should be given to the Deputy Commissaries to remove all their stores to places of safety. I do not really know where Sherburn is, but if there is the least danger, the large Magazine of salt should be first removed, as the most valuable article, and the others afterwards. Applications of this kind should be made directly to the Commissary General, or the person acting by authority under him. In mine of the 24th of last month you will find my directions about having guards of Militia for the stores. I am Dear Sir Your most Obed. servant

Go: Washington

